Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Acknowledgement is made of the replacement drawings (Figs. 1-4) received on 6/29/2022.  These drawings are acceptable/entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-6, and 8-13 are allowable because the prior art while teaching a coating die including a double slit, the coating die comprising sequentially neighboring first to fourth blocks a first slit formed at an interface between the first and second blocks, the first slit to discharge a first coating liquid; a second slit formed at an interface between the third and fourth blocks, the second slit to discharge a second coating liquid; and a position control unit to control positions of the first and second blocks by moving the first and second blocks in a direction perpendicular to a base which sits on a ground surface, the prior art does NOT teach or suggest a position control unit to control positions of the first and second blocks by moving the first and second blocks in a direction parallel to an interface between the second and third blocks, with the position control unit comprising a support plate that supports lower position of the first and second blocks, and a driving unit that contacts a lower portion of the support plate, the driving unit being configured to change a position of the support plate in a direction parallel to the interface between the second and third blocks by moving in a direction perpendicular to the interface between the second and third blocks, and an interface between the lower portion of the support plate and the driving unit extends at an angle of 5 to 30 degrees with respect to a moving direction of the driving unit.
Claims 14 and 15 are allowable because the prior art does not teach an apparatus for coating an electrode active material including the allowable coating die of claim 1. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
7/21/2022